IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 01-20804
                        Conference Calendar



DONALD RAY MIKE,

                                         Plaintiff-Appellant,

versus

BRADLE BACHMAN; FRANCIS CHERIAN;
GLENDA ADAMS; MS. KENT, Health Administrator,

                                         Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-01-CV-163
                      --------------------
                         April 10, 2002

Before SMITH, DeMOSS, and PARKER, Circuit Judges.

PER CURIAM:*

     Donald Ray Mike, a Texas prisoner (# 423926), has filed a

notice of appeal from the district court’s denial of his “Motion

to Alter Judgment,” which was filed following the dismissal of

his 42 U.S.C. § 1983 lawsuit for failure to state a claim,

pursuant to 28 U.S.C. § 1915(e)(2)(B).   Because it was filed more

than 10 days after the entry of the judgment, the “Motion to

Alter Judgment” was essentially a FED. R. CIV. P. 60(b) motion for




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20804
                                 -2-

relief from judgment.    See Harcon Barge Co. v. D & G Boat

Rentals, Inc., 784 F.2d 665, 667 (5th Cir. 1986) (en banc).

     An appeal from the denial of a Rule 60(b) motion is not an

appeal from the merits of the underlying judgment, In re Ta Chi

Navigation (Panama) Corp. S.A., 728 F.2d 699, 703 (5th Cir.

1984), and review of such a denial is for abuse of discretion

only.    Travelers Ins. Co. v. Liljeberg Enter., Inc., 38 F.3d
1404, 1408 (5th Cir. 1994).    Under this standard, “[i]t is not

enough that the granting of relief might have been permissible,

or even warranted–-denial must have been so unwarranted as to

constitute an abuse of discretion.”    Seven Elves, Inc. v.

Eskenazi, 635 F.2d 396, 402 (5th Cir. 1981).

     Mike has not remotely made such a showing in his appellate

brief.    His appeal is wholly without merit and is thus frivolous.

See Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR.

R. 42.2.    Accordingly, his appeal is DISMISSED.   The dismissal

of the instant appeal as frivolous and the district court’s

dismissal of his complaint for failure to state a claim each

count as a “strike” under the three-strikes provision of

28 U.S.C. § 1915(g).    See Adepegba v. Hammons, 103 F.3d 383,

387 (5th Cir. 1996).    Mike is thus cautioned that, once he

accumulates three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or

detained in any facility unless he is under imminent danger of

serious physical injury.    See 28 U.S.C. § 1915(g).

     DISMISSED; SANCTION WARNING ISSUED.